UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-SB/A Amendment No. 8 General Form for Registration of Securities of Small Business Issuers Under Section 12(b) or (g) of the Securities Exchange Act of 1934 The Tradeshow Marketing Company, Ltd. (Exact name of small business issuer as specified in its charter) Nevada 06-1754875 (State of incorporation) (IRS Employer ID Number) 4550 East Cactus Rd, Suite 220 Phoenix, Arizona (Address of principal executive offices) 1- 800 585-8762 (Registrant's telephone number) Securities to be registered under Section 12(b) of the Exchange Act: None Securities to be registered under Section 12(g) of the Exchange Act: COMMON STOCK 1 THE TRADESHOW MARKETING COMPANY, LTD. TABLE OF CONTENTS 2 PART I CAUTION REGARDING FORWARD-LOOKING INFORMATION All statements contained in this Form 10-SB, other than statements of historical facts, that address future activities, events or developments are forward-looking statements, including, but not limited to, statements containing the words "believe," "anticipate," "expect" and words of similar import. These statements are based on certain assumptions and analyses made by us in light of our experience and our assessment of historical trends, current conditions and expected future developments as well as other factors we believe are appropriate under the circumstances. However, whether actual results will conform to the expectations and predictions of management is subject to a number of risks and uncertainties that may cause actual results to differ materially. Such risks include, among others, the following: international, national and local general economic and market conditions: our ability to sustain, manage or forecast our growth; raw material costs and availability; new product development and introduction; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; the loss of significant customers or suppliers; fluctuations and difficulty in forecasting operating results; changes in business strategy or development plans; business disruptions; the ability to attract and retain qualified personnel; the ability to protect technology; and other factors referenced in this and previous filings. nsequently, all of the forward-looking statements made in this Form 10-SB are qualified by these cautionary statements and there can be no assurance that the actual results anticipated by management will be realized or, even if substantially realized, that they will have the expected consequences to or effects on our business operations. As used in this Form 10-SB, unless the context requires otherwise, “Tradeshow” or “Tradeshow Marketing” or "we" or "us" or the "Company" means The Tradeshow Marketing Company, Ltd. ITEM 1. A.Description of Business The Tradeshow Marketing Company, Ltd. (or the "Registrant", or the "Company," each of which terms, when used herein, refer to The Tradeshow Marketing Company, Ltd.) was incorporated under the laws of the State of Nevada, USA, on December 03, 2003. The Company was listed on the Over-the-Counter Pink Sheets in November 2004. Our securities trade on the Over-the-Counter market (pink sheets) under the trading symbol “TSHO.PK”. We intend to list the Securities of the Company on the NASDAQ Over the Counter Bulletin Board. We are currently making an application to the NASD. Tradeshow Marketing Company, Ltd.’s head office is located at 4550 East Cactus Rd, Suite 220 Phoenix, Arizona where the Company also operates one of its retail Sandstrom OnTV stores. A company representative can be reached at: +1-800 585-TSMC (8762), Fax +1 (604) 269-3620; Website http://www.tsmc.ca/ The contents of this site are not incorporated into this filing. Further, the Company's references to the URLs for these are intended to be inactive textual references. The Tradeshow Marketing Company commenced business operations on December 03, 2003.Tradeshow Marketing is a product development and consumer specialty retail company that markets and sells proprietary and private label products for the home and office environments. The Company was formed to market specialty products at trade shows, mall-based specialty product shops and kiosks.
